Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection - 35 USC § 103
2.	The previous 35 USC 103 rejection is withdrawn pursuant to Applicant’s April 7, 2021 Amendment and REMARKS.

3.	Applicant cancelled claims 12 and 17.  Claims 1-11, 13-16 and 18-20 are pending.

3.	Further pertinent references of interest are noted on the attached PTO-892.

Allowable Subject Matter
3.	Pursuant to Applicant’s April 7, 2021 Amendment and REMARKS, claims 1-11, 13-16 and 18-20 are allowed.  

4.	The following is an examiner’s statement of reasons for allowance: Claims         1-11, 13-16 and 18-20 are now allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.  
Claims 1-11, 13-16 and 18-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday, Eastern Standard Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789